Title: To James Madison from Josef Yznardy, 30 December 1808
From: Yznardy, Josef
To: Madison, James



Sir.
Cadiz 30th. December 1808.

In consequence of the arrival at this City of Mr. George W. Erving our chargé d’affaires of the United States at Madrid (who has had the goodness to admit an tment in my House) which has been to me a great Satisfaction, as I have had an opportunity to acquaint him with, and prove to him the legal proceedings & transactions of this office, of which he has remained compleatly convinc’d, as also of the unfounded & false complaints made against me to that Government & of the many Publications spread in the Papers against me & my Agents.  After having complained to him of the very ill treatment I have experienced, no hopes of any Kind of reward & my advanced age, he has proposed to me if I will appoint as Vice Consul at this City Richard S, Hackley Consul of San Lucar under a certain Contract; to which I replied that with great pleasure I admitted the proposal without the least responsibility on my part, & leaving to him to arrange the business as con formable to his prudence, and that I would pass by his desire  (as I have done) ing with the honor & priviledges of Consul & a Sum of Six hundred Dollars, & with ly during my life and will of the President that may actuate.
With such a proceeding I favor the ardent wishes I always was , which are that the office should be served by a respectable Citizen of the United States, and that all the former unfounded complaints against me & agents  to be laid aside, as also that the person appointed should merit your esteem as by all accounts he does.  This transaction has been proposed to me to which I acceded with the best of faith; & have signed with the same every document presented to me by Said Erving, believing that acting so I give convincing proofs of my ardent desires for the best of the Service, but it appears to  that would be more to my desires or of that of Mr. Hackley, that the Consulate of San Lucar with its dependencies, should be allowed me, & said Gentleman should remain with the Consulate of this City & Ports belonging to its District, pension  it during my life in the said Sum of Six hundred Dollars in recompense of my Service during the fifteen years that I am actuating.  As said Consulate is in the Territory of Rota I will dispatch it with all ease, as on said River Eight or Nine Vessels enter Yearly; if this proposition is admitted by you Sir it will be agreeable & conformable to what I proposed to His Excelly, the President  under date of the 16. July 06.  At all events I will be highly pleased with whatever determination you may think proper to take, persuaded that your rectitude will not act contrary to justice.
That this agreement should have every validity, we have reduced the Same to Contract, & have mutualy directed to you Sir requesting your approbation, not doubting from your goodness but it will be the case, hoping when you take possession of the Administration as President you may enjoy all Kind of Satisfaction & happiness, and with the same govern a Nation that is in every respect deserving of such a blessing.  I beg your Kind pardon to this freedom & that you will disimulate any error committed during the period the office has been under my care, being assured that in case of any they have not been voluntary or malicious, but owing to a Scarcity of talents.  With Sentiments of high Consideration I am Respected Sir Your most obedt. Servant

Josef Yznardy

